448 F.2d 646
Charles A. BOUSH, Appellant,v.Robert FINCH, Secretary of Health, Education, and Welfare, Appellee.
No. 71-1229.
United States Court of AppealsFourth Circuit.
Sept. 28, 1971.

Raymond H. Strople, Portsmouth, Va., on brief for appellant.
Brian P. Gettings, U. S. Atty., and John A. Field, III, Asst. U. S. Atty., on brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Charles Boush appeals from a judgment affirming the determination of the Secretary of Health, Education, and Welfare that he was not disabled within the meaning of the Social Security Act prior to the lapse of his insured status.


2
After review of the record and consideration of the briefs, we conclude that the Secretary's determination was supported by substantial evidence.  Accordingly, the decision of the district court is affirmed without oral argument.1


3
Affirmed.



1
 The Secretary also denied the claim on the alternative basis that the claimant, by engaging in gainful activity after the lapse of his insured status, was disqualified from receiving disability benefits; but the district court rejected this ground of decision, relying on Leftwich v. Gardner, 377 F.2d 287 (4 Cir. 1967).  While we do not reach the question of whether Leftwich should be overruled, we call attention to its doubtful continuing validity in the light of the 1968 enactment of 42 U.S.C.A. Sec. 423(d) (4), the legislative history of the addition, S.Rep. No.744, 90th Cong., 1st Sess. 49 (1967); 2 U.S.Code Cong. & Admin.News, 90th Cong., 1st Sess. p. 2882 (1967), and the Secretary's regulations promulgated thereunder, 20 C.F.R. Secs. 404.1534, et seq